 637
 
 
STATION CASINOS
,
 
INC
.
 
 
358 NLRB No. 77
 
Station Casinos, Inc., Aliante Gaming, LLC, Boulder 
Station, Inc., d/b/a Boulder Station Hotel & C
a-
sino, Palace Station Hotel & Casino, Inc., d/b/a 
Palace Station Hotel & Casino 
and
 
Local Joint 
Executive Board of Las Vegas, Culinary Wor
k-
ers Union, Local 226 and Bartenders Union, L
o-
cal 165, affiliated with UNITE HERE, AFL

CIO.  
Cases 28

CA

0
23436 and 28

CA

0
62437
 
June 
27
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AN
D 
B
LOCK
 
On February 2, 2012, Administrative Law Judge Ge
r-
ald M. Etchingham issued the attached decision.  The 
Respondent filed exceptions and a supporting brief, the 
Acting General Counsel filed an answering brief, and the 
Respondent filed a reply brief.  
The Acting General 
Counsel also filed cross
-
exceptions and a supporting 
brief, the Respondent filed an answering brief, and the 
Acting General Counsel filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to
 
a three
-
member panel.
 
The Board has considered the decision and record in 
light of the exceptions
1
 
and briefs
2
 
and has decided to 

3
 
and conclusions and 
to adopt the recommended Order as modified.
4
 
                                        
                  
 
1
 

that the Respondent violated Sec. 8(a)(1) by interrogating and threate
n-
ing employees at its Boulder Station Hotel & Casino facility, or to the 

n Rubio was not an agent of 
the Respondent.
 
2
 
The Acting General Counsel asks that we strike a portion of the 

includes facts not in the record.  We have disregarded the assertedly 
of
fending passage and therefore find it unnecessary to formally strike 
it.  See, e.g., 
D. L. Baker, Inc.
, 351 NLRB 515, 515 fn. 2 (2007).
 
The Respondent has requested oral argument.  The request is denied 
as the record, exceptions, and briefs adequately pres
ent the issues and 
the positions of the parties.
 
3
 


s-

r-
a
nce of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
For the reasons 
stated by the judge and those that follow, we affirm 

of Sec. 2(11) of the Act.  The judge found that Rubio assigned emplo
y-
ees to work areas but did not exercise independent judgment in 
doing 
so.  In affirming the latter finding, we observe that employees bid not 
only on shifts, as the judge stated, but also on work areas.  Moreover, 
the particular tasks for each work area are set by a daily checklist, and 
there is no evidence that Rubio 
had any control over these checklists.  
Accordingly, when Rubio assigned employees to work areas at the 

ORDER
 
The National La
bor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Palace 
Station Hotel & Casino, Inc., d/b/a Palace Station Hotel 
& Casino, Las Vegas, Nevada, its officers, agents, su
c-
cessors
, and assigns, shall take the action set forth in the 
Order as modified.
 
1.  Substitute the following for paragraph 2(a).
 

its Palace Station Hotel & Casino, Las Vegas, Nevada 
facility copies of the a

n-

18
 
in both English and Spanish.  Copies of the notice, 
on forms provided by the Regional Director for Region 

representative, shall be posted by the Respondent and 
maintai
ned for 60 consecutive days in conspicuous pla
c-
es including all places where notices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intran
et or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means at that location.
19
  
Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not a
l-
tered, defaced, o
r covered by any other material.  In the 
event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil
i-
ty involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy
 
of the n
o-
tice to all current employees and former employees e
m-
ployed by the Respondent at any time since October 7, 

 
                                        
                                        
            
 
which also determined the tasks each employee would perform.  Rubio 
therefore did
 
not exercise independent judgment in assigning emplo
y-
ees.  Because Rubio was not a statutory supervisor (and the Acting 
General Counsel no longer contends in the alternative that Rubio was 
an agent of the Respondent), any comments Rubio made to employee 
C
asiano Corpus could not violate Sec. 8(a)(1).  We therefore find it 

determination that Rubio made the comments as alleged.
 
4
 

t-
e


& Casino facility, and there is no contention that this violation affected 

facilities, we shall modify the 
recommended Order to provide for the notice to be posted at the Palace 
Station Hotel & Casino facility only.  We shall also substitute a new 

remedial lang
uage.
 

19
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would not require electronic 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
638
 
2.  Substitute the attached notice for that of the admi
n-
istrative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or ass
ist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
threaten you with discharge if you e
n-
gage in acti
vities on behalf of the Union or in other pr
o-
tected concerted activities.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
 
P
ALACE 
S
TATION HOTEL 
&
 
C
ASIO
,
 
I
NC
.,
 
D
/
B
/
A 
P
ALACE 
S
TATION HOTEL 
&
 
C
ASINO
 
 
Pablo Godoy 
and
 
Larry Smith, Esqs., 
for the Acting General 
Counsel.
 
Harriet Lipkin, Esq., 
of Washington, D.C. and
 
Dianne LaRo
c-
ca, Esq., 
of New York, New York, for the Respondent.
 
Richard McCracken, Esq., 
o
f San Francisco, California, for the 
Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
ERALD 
M.
 
E
TCHINGHAM
, Administrative Law Judge. This 
case was tried in Las Vegas, Nevada
,
 
on October 18

20, 2011. 
The Local Joint Executive Board of Las Vegas, Culinary 
Wor
kers Union, Local 226 and Bartenders Union, Local 165, 
affiliated with UNITE HERE, AFL

CIO (the Charging Party or 
the Union) filed the charge in Case 28

CA

023436 on April 6, 
2011,
1
 
and an initial charge in Case 28

CA

062437 on August 
10, which was later a
mended on September 19. The Acting 
Regional Director for Region 28 issued the consolidated co
m-
plaint (the complaint) on September 26. The complaint alleges 
that the Respondent Station Casinos, Inc. (Respondent or St
a-
tion Casinos) violated Section 8(a)(1) o
f the National Labor 
Relations Act (the Act) on three separate occasions through 
                                        
                  
 
1
 
All dates are in 2011, unless otherwise indicated.
 
threats of discharge and unlawful interrogation of its employees 
for their union and concerted activities. 
 
The complaint further alleges that the Respondent violated 
Section 
8(a)(1) of the Act by creating an impression among its 
employees that their union and concerted activities were under 
surveillance by the Respondent. Respondent filed an answer 
denying the essential allegations of these three claims.
 
As the trial commenced
, the Acting General Counsel sought 
and I granted leave to make further clarifying allegation 
amendments to paragraphs 4

6 of the complaint without opp
o-
sition which were further denied by Respondent. (Tr.
2
 
8

10; 
GC Exh. 1(r).)
 
Unless otherwise explained, f
indings of fact here are based 
on party admissions, stipulations, and uncontroverted testimony 
regarding events occurring during the period of time relevant to 
these proceedings.  On the entire record,
3
 
including my obse
r-
vation of the demeanor of the witne
sses, and after considering 
the briefs filed by the Acting General Counsel and Respondent 
on December 23, I find the following events occurred in the 
circumstances described below during the period relevant to 
these proceedings
 
I
.
  
FINDINGS OF FACT
 
A.  Bac
kground Facts and Procedural Matters
 
This case follows on the heels of another trial involving R
e-
spondent that was conducted by Administrative Law Judge 
Geoffrey Carter.  See 
Station Casinos, Inc
., Cases 28

CA

0
22918, 28

CA

0
23089, 28

CA

0
23224
,
 
and 28

CA

0
23434, 
slip op. (September 22, 2011) (the earlier decision). Although 
my analysis does not depend on the findings that Judge Carter 
made in the earlier decision (which is still pending before the 

ings 
at 
s
ection II of his decision below because the parties stipulated 
they provide efficiency and economy and some useful bac
k-
ground for the complaint allegations that are at issue in this 
case. (Tr. 13

27; GC Exhs. 1(p), (q), and 2.)
 
Uncertain as to the
 

as trial commenced, I took administrative notice of other fact
u-
al findings beyond 
s
ection II in the earlier decision, and advised 
the parties that they could make further arguments in their 
posttrial briefs seek
ing my reconsideration of taking notice of 

u-
                                        
                  
 
2
 
For ease of reference, testi
monial evidence cited here will be r
e-

u-


Charging Party ex

.
 

n-
eral Counsel and Respondent, followed by the exhibit number(s); refe
r-


.
 

applicable 
page numbers. Charging Party did not timely file a posttrial brief.
 
3
 
I hereby correct the transcript as follows: Tr. 240, 
L.
 


365, LL. 5


0 to 4:00 and they leave about 5:00 




way because they work the day shift and married to the huddle on 

 


 
 STATION CASINOS
,
 
INC
.
 
 
639
 
lated by the parties.
4
 
(See Tr. 13

27; GC Exhs. 1(p), 1(q), and 
2.)
 
After further consideration, I amend my oral rulings before 
the end of testimony an
d find that the witnesses involved in the 
earlier decision and found by Judge Carter to be involved in 
unfair labor practices were not the same witnesses involved in 
this case. Thus, any further factual findings from the earlier 
decision beyond the above
-
r
eferenced preliminary and bac
k-
ground facts in 
s
ection II, are irrelevant to this proceeding and I 
do not take any further administrative notice. Accordingly, 
other than taking notice of 
s
ection II Background and Prelim
i-
nary Findings of Fact from the earlie
r decision at pages 3

5, I 
arrive at my own factual findings and legal determinations sol
e-
ly on the basis of the current record without further reliance on 
the earlier decision. See 
Sunland Construction Co., 
307 NLRB 
1036, 1037 (1992) (No notice taken wher
e no factual showing 
that key management witness in earlier case whose actions gave 
rise to an unfair labor practice was the same individual i
n-
volved in the subsequent matter.)
.
 
In sum, no issues here are 
dependent upon the earlier decision which is pendin
g before the 
Board.
 
B.  Jurisdiction
 
The Respondent admits, and I find that Respondent, a Nev
a-
da corporation, owns and operates various hotels and casinos in 
the metropolitan area of Las Vegas, Nevada, where in the 12 
months ending April 6, it derived gros
s revenue in excess of 
$500,000 and purchased and received goods valued in excess of 
$50,000 directly from points located outside of the State of 
Nevada. (Jt
.
 
Exh. 1 at 1; GC Exh. 1(m) at 2

5; GC Exh. 1(o) at 
2

3; GC Exh. 1(p) at 2, 5

6.) The Respondent ad
mits, and I 
find, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.
5
  
(Id.)
 
C.  Labor Organization Status
 
Respondent admits, and I also find that the Union is a labor 
organization within the meaning of 
Section 2(5) of the Act. 
(Id.)
 
D.  Alleged Unfair Labor Practices

Overview
6
 
Station Casinos operates 18 casinos in Las Vegas, Nevada, 
two of which, the Boulder Station Hotel & Casino (Boulder) 
and the Palace Station Hotel & Casino (Palace), are the subject
 
of this case.  (GC Exh. 1(m) at 5


each offer some or all of the following services: hotel acco
m-
modations, food and beverage services, spa services, and ga
m-
bling opportunities. (Jt
.
 
Exh. 1 at 2.) Respondent and its casinos 
                                        
                  
 
4
 
I find that the motion for me to take administrative notice of the 
earlier decision was not ripe until testimony concluded in the instant 
matter to ful
ly determine whether any relevant overlap of facts and 
issues came into evidence in both matters.
 
5
 
The Respondent admitted to a similar factual predicate for jurisdi
c-
tion that covers Case 28

CA

062437.  See GC Exhs. 1(o), 2

3.
 
6
 
This case involves 
two
 
cas
ino locations, each of which has a di
s-
tinct set of allegations and supporting evidence.  I have only provided 
background facts in this section to offer some context for the case as a 
whole.  The specific facts for each allegation in the complaint (org
a-
nize
d by casino location and alleged unfair labor practice) are a
d-
dressed by claim.
 
con

(1) common ownership; (2) common management; (3) interr
e-
lation of operations; and (4) centralized control of labor rel
a-
tions. (Jt. Exh. 1 at 2.) Moreover, Respondent admits and I 
further find th
at Respondent and its casinos: (1) maintain and 
share centralized payroll, human resources, employment, r
e-
cruiting, advertising, and marketing functions; (2) issue a single 

employment and operational po
licies, and adopt and follow the 
same employment and operational practices and procedures; (3) 
employee who transfer from one entity to another among the 
group; (4) employees who retain their seniority and benefits in 
the event of transfer; (5) employees w
ho may be assigned to 
work at one entity in order to prepare to work at another entity; 
and (6) employees who interact with one another among the 
group of entity employees. (Jt. Exh. 1 at 2

3.)
 
Unlike the employees at many casinos in Las Vegas (partic
u-
larl

employees are not represented by a union, and do not work 
under the terms of a collective
-
bargaining agreement.  On Fe
b-
ruary 18, 2010, the Charging Party set out to change that fact 
by kicking off
 

the workers at Station Casinos.
7
  
In connection with that effort, 
the Charging Party held organizing meetings and enlisted St
a-

Union committee leaders
 
generally were expected to encourage 
their coworkers to sign union cards by speaking to coworkers 
(at permissible times such as employee mealtimes and breaks) 
about the potential benefits of joining the Union.  Beginning on 
February 19, 2010, union commit
tee leaders wore their union 
buttons to work to express their support for the Union and to 
identify themselves to coworkers who might have questions 
about the Union or the organizing campaign. (GC Exh. 2 at 4.)
 
Station Casinos decided to respond to the Cha

organizing campaign with its own campaign to oppose the U
n-
ion.  As one component of its responsive campaign, Station 


org

view) of union representation.  Managers were expected to read 

-

a-
tion), and als
o posted the Sound Bytes on bulletin boards for 
employees to read.  Sound Bytes generally were available in 
both English and Spanish, but occasionally managers verbally 
translated the English versions of certain Sound Bytes into 
Spanish when a company
-
prov
ided translation was not avail
a-
ble.  Station Casinos also encouraged its managers to provide 
facts, opinions and examples about the disadvantages of joining 
a union, but did not provide any specific guidelines or param
e-
ters to managers about the types of r
emarks that would be a
p-
propriate.  (GC Exh. 2 at 4.)
 

organizing campaign produced a variety of outcomes.  First, the 
content of some Sound Bytes prompted some employees to 
                                        
                  
 
7
 

organizing committee petition on February 19, 2010.  GC Exh. 2 at 4.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
640
 
object or respond during st
aff meetings, at times leading to 
prolonged and sometimes heated exchanges between managers 
and employees (or between employees themselves) about the 
merits of union membership.  In response, some Station Cas
i-
nos managers prohibited certain employees from 
speaking at 
staff meetings, while other managers prohibited all employees 
from speaking at staff meetings, regardless of the topic.
8
  
S
e-
cond, managers handled the Sound Bytes in different ways, 
including paraphrasing or translating the Sound Byte in ways 
t
hat communicated a different meaning than the written stat
e-
ment, and adding ad
-
libbed comments about the Union after 
reading the Sound Byte.  (GC Exh. 2 at 4.)
 
At the same time, some employees who began wearing union 
committee leader buttons (as well as ot
hers who engaged in 
union activity but did not wear a union button) began reporting 
a variety of alleged unfair labor practices to the Charging Party.  

not limited to: directions to take off 
their union buttons while in 
the workplace; interrogation about their union beliefs or activ
i-
ties; directions to stop engaging in union activities (such as 
leafleting or speaking to coworkers about supporting the U
n-
ion), even while on break or off duty; or
ders not to speak at 
employee meetings because of their union activities; threats of 
reprisal for engaging in union activity; and disciplinary action 
because of their union activities.  
(
See GC Exh. 2 at 4

5
.
9
)
  
In 
this case, what follows are the specific 
factual findings at issue 
from the Palace and Boulder facilities.
 
E.  Subpoena Issues
 

subpoena duces tecum and the September 28 supplemental 
subpoena duces tecum
10
 
granting the petition as to req
uest cat
e-
gories 1

5 and denying the petition as to request category 6.  
(Tr. 34

69.)  With respect to request number 6, I ordered the 
Union to produce photographs, postings, posters and other do
c-
uments concerning any allegations of the complaint, but e
x-
clu
d
ing any 
Jencks
 
statements, interview notes and investigat
o-
ry notes from Acting General Counsel.  I ruled that the Char
g-


12 non
Jencks 
statements were to be produced 
immediately in response to the subpoenas due to the fact that 
the subpoenaed 
documents are limited to production to R
e-


rights or chilling their ability to be truthful.  See 
Smithfield 
Packing Co.
, 334 NLRB 
34, 
34

3
5 (2001); 
Delta Mechanical, 
Inc.,
 
323 NLRB 76, 77 (1997); and 
Caterpillar, Inc
., 313 
NLRB 626, 626 (1994).  I also ruled that the videotaped mat
e-
rial was irrelevant to this matter.  (Tr. 49

50.)
 
                                        
                  
 
8
 
Before communication in staff meeting
s was limited during the u
n-
ion organizing campaign, it was fairly common for employees to speak 
at staff meetings to, among other things, ask questions about work 
assignments or clarify the nature of new policies or casino promotions 
that were announced at
 
the meeting.  GC Exh. 2. 
F
n
.
 
9 at 4.
 
9
 
ALJ Carter sustained many but not all of the alleged unfair labor 
claims in the earlier decision.
 
10
 
The two subpoenas were identical to the subpoenas drafted for use 
in the earlier decision. As such, the requested d
ocuments predated the 
events at issue in this case by almost a year.
 
F.  The October 7, 2010 Palace Station Incident 
 
between
 
Resp
ondent, through Supervisor Phillips, 
 
and Its Employees
 
As stated above, on February 18, 2010, the Charging Party 
set out its union organizing efforts at Respondent.  In conne
c-
tion with those efforts, the Charging Party held organizing 
meetings and enliste

union committee leaders.  At about the same time, union co
m-
mittee leaders wore their union buttons to work to express their 
support for the Union and to identify themselves to coworkers 
who might have questions abou
t the Union or the organizing 
campaign.  (GC Exh. 2 at 4.)
 
On October 7, 2010, Assistant Room Chef Walter Phillips 
(Phillips) hosted a regular huddle or meeting with swing
-
shift 
employees at approximately 4:15 p.m.  (Tr. 242.)  Approx
i-
mately 10 to 12 emplo
yees attended this meeting, including 
main kitchen cook Adolfo Gaspar (Gaspar), kitchen runner 
Maria Susana Lopez (Lopez), and kitchen runner Martha James 
(James).  (Tr. 242

243, 272, 296

297, 299.)  Gaspar, a union 
committee leader, wore his union button 
on the chest of his 
uniform on October 7, 2010. (Tr. 240

242; GC Exh. 17.)
 
During the meeting, Phillips discussed a number of different 
issues related to the job duties of the employees in attendance 
in a variety of job functions.  (Tr. 242

243, 297

298.) 
 
After he 
concluded his discussion, Phillips asked employees if they had 
any comments or questions.  (Tr. 243.)
 

e-
spondent was going to replace two departed cooks 
-
 
a cook that 
had been terminated (Ovi
dio Aquino (Aquino)) and another 
cook and union leader who was transferred to another depar
t-

kitchen was short
-
handed two cooks yet the remaining three 
cooks were required to maintain the same level 
of work as had 
been produced by 
five
 
cooks prior to the departure of the two 
referenced above. (Tr. 243

244.)
 

quiet and that if he would not, Gaspar could be the next cook to 
follow Aquino, a 
u
ni
on committee leader previously discharged 
by Respondent. (Tr. 244, 275

276, 298

299.) Following this 
discussion, no other employees asked questions or made co
m-
ments. (Tr. 244

245, 299.)
 
G.  The February 14

15, 2011 Boulder Station
 
Alleged Incidents
 
On or about February 5, 2010, prior to the commencement of 

s
anitation 
d
epartment day
-
shift employee Gerardo Arroyo (Arroyo) became a 
u
nion 
committee leader.  (Tr. 312.)  Arroyo has worked for Respon
d-
ent for 14 years. On bec
oming a 
u
nion committee leader, A
r-
royo was given a 
u
nion button (worn on his work uniform each 
day) and began organizing employees in support of the Union. 
(Tr. 311


n-
tinued through the date of trial.  (Tr
. 314.)
 
On February 14, Arroyo and two other 
s
anitation 
d
epartment 
day
-
shift employees Norma Rivera (Rivera) and Daniel Sarmon 
(Sarmon) allegedly attended an employee preshift huddle held 
by 
S
wing
-
S
hift Sanitation Department Supervisor Margarito 
Garcia (Ga
rcia) in the dish room.  (Tr. 314

315.)  The meeting 
 STATION CASINOS
,
 
INC
.
 
 
641
 
was conducted in Spanish.  (Tr. 315.)  Garcia, who arrived to 
the meeting holding a schedule, opened the meeting by asking 
employees if they had any questions or comments. 
 
In response, Arroyo claims he 
raised his hand and asked 
Garcia why he did not schedule more employees to work when 
there were only 3 employees present instead of 12 employees 
who should have been scheduled. (Tr. 315

316.) Garcia alle
g-

 
he could 
not do anything and this was the responsibility of Sanitation 
Department Director Victor Favela (Favela). (Tr. 316.) Arroyo 
says he responded by asking Garcia why he had the employees 
running around while warning them not to run because they 
coul
d have an accident.  (Tr. 317.)
 

purportedly slammed his hand to the table while continuing to 
hold onto the schedule.  (Tr. 317.)  Also at the meeting, Rivera 
then asked Garcia why he was getting up
set when they were 
only responding to his request for comments and questions and 
repeated the earlier expression that the department was fun
c-
tioning at an insufficient staffing level.  (Tr. 318

319.)  Garcia 
is alleged to have responded by stating that it 

fault.  (Tr. 319.)
 
The following day, February 15, while Arroyo was working 
in the main kitchen taking out the garbage, he was approached 
by Favela. Favela allegedly began the conversation by asking 
Arroyo why he was talking behind his back an
d by telling A
r-
royo that if he wanted to say something, to say it in front of 
him. (Tr. 319

320.) When Arroyo responded that he did not 
mention Favela and that Garcia had asked them for questions 
and comments, Favela angrily answered back that he worked 
hi

e-
partments had a lot of people to work in them while the Sanit
a-
tion Department did not. (Tr. 320.) Favela continued by telling 
Arroyo that Favela could bring in more employees and could 
get rid of th
ose employees currently working one
-
by
-
one.  
When Arroyo asked Favela if he was threatening him, Favela 
addressed Arroyo using a pejorative Spanish term and respon
d-
ed by telling Arroyo that he could take it like he wanted and 
that if he did not like it, th
ey could go outside and fight. (Tr. 
320

323.)
 
Garcia and Favela deny having any discussions with Arroyo 
on February 14 or 15 as described by Arroyo. Garcia worked 
the swing shift and Arroyo worked the day shift and their pre
-
shift huddles did not overlap. 
 
(Tr. 364

400; R
.
 
Exhs. 8

9.)
 
H.  The February 18, 2011 Palace Station Alleged Incident
 
Between Martin Rubio and Casiano Corpus
 
On February 17, the Union held a rally in front of Respon
d-

(Corpus) 
participated in the rally by carrying picket signs on 
the sidewalks and parking lot. (Tr. 162.) Later that evening 
after the rally, Corpus reported to work at 11 p.m. to begin his 
graveyard shift as a porter. (Tr. 183.) Later that night at mi
d-
night (Feb. 1
8) Martin Rubio (Rubio) reported to work as a 
relief supervisor over Corpus filling in for Ron Grannis (Gra
n-

 
During his shift, while Corpus was working in his assigned 
area in the feast buffet, he was approached by Rubio. R
ubio 

area
.
 
(Tr. 168

170.)  When Corpus joined Rubio in the lobby, 
Rubio questioned Corpus if he had gone to the rally and whet
h-
er he had gone to jail.  (Tr. 170.)  Rubio answered back that 


out flyers inside Station Casinos, they will be immediately 
fired. (Tr. 170.) When Corpus asked Rubio who had told him 
this, Rubio walked away without answering.  (Tr. 170.)
 
Of relevant interest here, Re
spondent hired Rubio as a porter, 

In February 2011, Rubio worked as a relief supervisor two 
graveyard shifts per week and as a porter the remainder of his 
workweek.  (Tr. 73, 85

86, 110

111
, 163.)  Rubio worked as a 
relief supervisor to replace regular supervisors on their sche
d-
uled days off.  (Id.)  When working as a relief supervisor, R
e-
spondent paid him at an additional premium of 35 cents per 
hour.  (Tr. 151.)  Thus, Rubio was an hourly,
 
dual
-
rate emplo
y-
ee, and was still required to sign in and out on sign
-
in sheets 
like other hourly, nonsupervisory team members.  (Tr. 138

140, 151, 207

208; GC Exhs. 7(e), 8(e).) 
 

not hire, tran
sfer, suspend, lay off, recall, promote, discharge, 
discipline, responsibly direct, or adjust grievances.  (Tr. 124

125, 152.)  Rubio did not hold team member huddles, attend 
supervisor meetings, sign job descriptions for supervisor and 
relief supervisors,
 
inspect work, authorize overtime, and have 
access to company email.  (Tr. 98, 113, 117, 125, 136; GC Exh. 
12.)  Rubio did, however, complete schedules of where team 
members were stationed.  (Tr. 79; GC Exh. 9(a).)  Rubio a
s-
signed part
-
time team members to
 
tasks that needed to be co
m-
pleted, and when necessary, he assigned team members to pe
r-
form tasks that went beyond their typical assignments.  (Tr. 84, 
119, 134, 173.)  Rubio completed, distributed, and collected 
task sheets, and also distributed and colle
cted keys and radios at 
the beginning of his shift.  (Tr. 74, 77, 79

80, 84

85, 87

91, 
99

102, 107

111, 124, 156

158, 164, 172, 176

177; GC Exh
s
. 
9(a)

(v); GC Exh
s
. 10(a)

(v).)  During his shift, Rubio r
e-
sponded to calls from other departments reporting br
oken glass 
or other biohazard spills by radioing the team member assigned 
to (or nearest to) the affected area to clean up the spill.  (Tr. 74

75, 84

85, 94.)  At the conclusion of his shift, as stated above, 
Rubio collected task sheets from each team memb
er, which 
indicated the completed assignments for the graveyard shift.  
(Tr. 85, 109, 176

177; GC Exh
s
. 9(b)

(v); GC Exh
s
. 10(b)

(v).)
 
As a graveyard relief supervisor, Rubio was the highest
-
ranking, on
-
site employee in the internal management depar
t-
ment. 
 
(Tr. 111, 163.)  However, Rubio was not in charge of the 

received instruction from and reported issues to him.  (Tr. 111, 
130, 153

154.)  Nonetheless, Rubio wore a different uniform 
(e.g., a
 
polo shirt) than the porters (e.g., a Station Casinos t
-
shirt), and team members notified Rubio when they called off 
sick (or left early) from their shifts, which he recorded in a 
logbook.  (Tr. 98

99, 106, 134, 142

147, 151, 165, 185; Jt. 
Exh. 2; GC Exh.
 
14.)  Rubio often times rewarded team me
m-
bers with Star Cards to recognize their job performance.  (Tr. 
125, 131

133.)  Star Cards can be used to redeem items, which 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
642
 

(Id.)  Rubio issued about
 
ten or fewer Star Cards to team me
m-
bers in the internal management department in the entire year 
and ten months he worked as a relief supervisor.  (Tr. 131.)  
Although Rubio admitted that he was never given the authority 
to issue Star Cards, he was never 
disciplined for using them.  
(Tr. 125, 131

133.)
 
II
.
  
ANALYSIS
 
A.  Credibility
 
The key aspects of my factual findings above with respect to 

director and supervisors and its employees incorporate
 
the cre
d-
ibility determinations I have made after carefully considering 
the record in its entirety. The testimony concerning the two 
events on October 7, 2010, and February 14

15, 2011
,
 
contain 
sharp conflicts.
11
  
Evidence contradicting the findings, parti
c
u-
larly unsupported testimony from Phillips and Arroyo, has been 
considered but has not been credited.
 
My credibility resolutions have been formed by my consi
d-

b-
jects covered by the testimony given
; established or admitted 


s-
ence or absence of corroboration; the strength of rebuttal ev
i-
dence, if any; the weight of the evidenc
e; and witness demeanor 
while testifying. More detailed discussions of specific credibi
l-
ity resolutions appear here in those situations that I perceived to 
be of particular significance.
 
I found Gaspar to be a credible witness as his demeanor at 
trial was 
impressive as he appeared confident and testified 
without hesitation. Gaspar has worked at Respondent for 7 
years and since February 2010, has been a known union co
m-
mittee leader who always wore his union button at work and 
was supervised or managed by Che
f Phillips, Chef Candace 
Cullen (Cullen), and Chef Tony Tillman (Tillman) in October 

recollection of the October 7, 2010 huddle and interaction with 
Phillips was quite credible especially when c
orroborated by 
testimony from subpoenaed employees Lopez, a 2
-
year R
e-
spondent employee, and James, a 4
-
year Respondent employee. 

particularly credible,
12
 
despite language difficulty,
13
 
over S
u-
pe

nonsupervisor employees testified against their own interests as 
they were employed at Respondent at the time of trial and must 
                                        
                  
 
11
 
As to the February 17

18, 2011 event, there is no factual dispute 


discussed here. 
 
12
 

atement on cross
-
examination that she 
agreed that at all times when Phillips and Cullen worked together that 
Cullen would run the preshift huddle.  See Tr. 306.  The weight of the 
evidence shows that at least on October 7, 2010, Phillips conducted and 
ran 
the preshift huddle.
 
13
 
Gaspar was most believable when he opined that he understood 
English well but needed an interpreter at hearing to communicate his 
responses to questions.
 
continue to face Supervisor Phillips as one of their immediate 
supervisors after trial.
14
  
See 
S.E. Nichols, Inc
., 284 NLRB 556 

reliable because it is given against his interest to remain e
m-
ployed by Respondent.)
.
 
Moreover, I find that the testimony given by o
ne of R
e-

speak at the October 7, 2010 swing
-
shift huddle directly co
n-
flicts with the testimony of the three nonsupervisory witnesses 

is ou
t-
weighed by the corroborated nonsupervisor testimony refe
r-
enced above and it is unworthy of belief especially when u
n-
substantiated by Cullen whom Phillips swore ran the October 7 
huddle and spoke to Gaspar in his place.
15
  
(Tr. 403

407.)
 
I further fin
d that the testimony of Garcia and Favela is much 
more believable than that of Arroyo alone after weighing the 
evidence, observing them testify, and reviewing the corrobora
t-
ing work schedules and sign
-
in sheet evidence.  
(
See R
.
 
Exhs. 8 
and 9.
)
  
I find tha
t on February 14, Arroyo worked the day shift 
and Garcia did not.  (Tr. 364

366, 397

398; R. Exh. 8.)  Garcia 
was not physically present at Respondent to conduct a preshift 
huddle at 8:15 a.m. as represented only by Arroyo.
 
Most telling is that Garcia work
s the swing shift from 4 
p.m.

12 a.m. and not the day shift from 8 a.m.

4 p.m. like A
r-


14 he conducted the preshift huddle meeting in S
panish at his 
usual time of 4:15 p.m. before approximately 10 employees, 
not including Arroyo, Rivera, or Sarmon, wholly contradicts 

preshift huddle meeting before Arroyo and his two coworkers 
at 8:15 
a.m. in the morning.  I draw an adverse inference from 
the fact that neither Rivera nor Sarmon testified to corroborate 

See 
Douglas Aircraft Co.
, 308 

n-
ably be assumed
 
to be favorably disposed to the party, [su
p-
ports] an adverse inference . . . regarding any factual question 

if Arroyo disputed the characterization of his and his fellow 

s as compared to Garcia, he could eas
i-
ly have returned to hearing for redirect rebuttal testimony if 
work schedules on February 14 remained an issue. For these 


 
                                        
                  
 
14
 
I note that Respondent points out that the recollection from Ga
s-
par, Lopez,
 
and James differed as to specific statements made by Chef 
Phillips before Gaspar asked him his staffing question. I find this i
n-
consistency to be immaterial and most likely due to the fact that not all 
employees worked in exactly the same job tasks and pr
obably focused 



 
15
 
Though Phillips testified that Cullen no longer worked at R
e-
sponde
nt at the time of trial (Tr. 407), there was no evidence presented 
by Respondent showing that her whereabouts at the time of trial were 
unknown and that she could not be subpoenaed to testify with reason
a-
ble effort.
 
 STATION CASINOS
,
 
INC
.
 
 
643
 
B.  The Respond
ent,
T
through Supervisor Phillips, 
 
Threatened
 
Its Employees with Discharge if 
T
hey 
 
Continued to
 
Engage in Concerted Activities
16
 
Paragraph 6(b) of the complaint alleges that on or about O
c-
tober 7, 2010, the Respondent, by Walter Phillips threatened its 
em
ployees with discharge if they continued to engage in co
n-
certed activities.
 
As to the merits of the complaint allegation, an employer v
i-
olates Section 8(a)(1) when it threatens employees with job loss 
if they engage in union activity. 
Trump Marina Hotel Ca
sino, 
353 NLRB 921 (2009).  The test for interference, restraint, or 

m-
ployer engaged in conduct which would reasonably have a 
tendency to interfere with the free exercise of employee rights 
under t

Santa Barbara New
-
Press
, 357 NLRB 
452, 
476
 
(2011); 
Multi
-
Ad Services, 
331 NLRB 1226, 1227

1228 
(2000); 
Westwood 
Health Care Center
, 330 NLRB 935, 949 
(2000).
 
Moreover, an employer violates Section 8(a)(1) if it co
m-
municates to employees that they
 
will jeopardize their job sec
u-
rity, wages, or other working conditions if they support the 
union. 
Metro One Loss Prevention Services
, 356 NLRB 
89
 

described above how Phillips warned Gaspar, a k
nown union 
committee leader, to be quiet about work conditions and staf
f-
ing shortage complaints or he might end up being discharged 
like Aquino, another union committee leader who was di
s-

n-
volvement 
with the Union and other workplace issues. I infer, 

comments to mean that he should remain quiet and not involve 
himself in workplace issues and the Union. By threatening an 
employee that he ris
ked losing his job if he engaged in union or 
other protected concerted activities concerning work cond
i-
tions, Respondent violated Section 8(a)(1).
 
C.  The Respondent, by Victor Favela, 
d
id 
n
ot Interrogate
 
or Threaten its Employees About Their Union and Con
certed
 
Activities or Threaten its Employees 
w
ith Discharge if They
 
Continued to Engage in Union and Concerted Activities
 
It is alleged in paragraphs 5(a) and (b) of the complaint that 

r-
rogated its 
employees about their union and concerted activ
i-

n-

1(r) at 2.)
 
As stated above in my 
c
redibility analysis, I credited the te
s-
timony of
 
Favela and Garcia and rejected the testimony of A
r-
royo. By my crediting the denials of Favela and Garcia over 


15, and the fact 
that Acting General Counsel did not call any other employee to 

ccount of the alleged events of February 
14 or 15, I am finding that Acting General Counsel failed to 
meet its burden of proof regarding the allegations and I reject 
the alleged interrogation and threatening conduct claims in the 
                                        
                  
 
16
 
This allegation is listed under pars.
 
4(b), 6(a) and (b), and 7 of the 
complaint.
 
complaint. Accordingly I r
ecommend that these allegations of 
the complaint be dismissed.
 
D.  Relief Supervisor Martin Rubio 
w
as 
n
ot a Supervisor
 
or Agent 
w
hen He Met with Casiano Corpus on
 
February 18, 2011
 
1.  Rubio was not a supervisor on February 18
 
The Act excludes supervisors 
from the ambit of its prote
c-
tions.  29 U.S.C.A. § 152(3) (West 2012).  The Act defines a 

 
 
[A
]
ny individual having authority, in the interest of the e
m-
ployer, to hire, transfer, suspend, lay off, recall, promote, di
s-
charge, assign, reward, 
or discipline other employees,  or r
e-
sponsibly direct them, or to adjust their grievances, or effe
c-
tively to recommend such action, if in connection with the 
foregoing the exercise of such authority is not of a merely 
ro
u
tine or clerical nature, but requir
es the use of independent 
judgment.
 
 
(
Id.; § 152(11).)  The traditional three
-
part test for determining 
supervisory status is: (1) whether the employee holds the a
u-
thority to engage in any 1 of the 12 listed supervisory functions 
in § 152(11); (2) whether the exercise of such authority requires 
the use of independent judgment; and (3) whether the employee 
holds such authority in the interest of the employer.  
NLRB v.
 
Kentucky River Community Care
, 532 U.S. 706, 712

713 
(2001) (quoting 
NLRB v. Health Care & Ret
irement
 
Corp. of 
Am
merica
, 511 U.S. 571, 573

574 (1994)); accord:
 
Oakwood 
Healthcare, Inc.
, 348 NLRB 686, 687 (2006).
 
The statutory functions listed in § 152(11)
 
must be exercised 

Oakwood
, 348 NLRB at 687.  

minimum act . . . free of control of others and form an opinion 

a certain 

(Id.
 
at 692

693.)  Once the individual exercises the function 

c-
cord supervisory status to the putative supervisor.
 
Furthe
rmore, when an individual is engaged a part of the 
time as a supervisor and the rest of the time as a unit employee, 
the legal standard for a supervisory determination is whether 
the individual spends a regular and substantial portion of 
his/her worktime p
erforming supervisory functions.  (Id. at 

opposed to sporadic substitution.  (Id.)
 
The burden of proving supervisory authority is on the party 
asserting it.  
Kentucky River
, 532 U.S. at 711

712; 
accord:
 
American River Transp
ortation
 
Co.
, 347 NLRB 925,
 
927 
(2006).
 
Here, the Acting General Counsel must satisfy this burden to 
prevail and argues that Rubio meets the statutory definition of a 
supervisor under two statutory indicia of supervisor status:
 


27.)
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
644
 
(a)  Rubio was not a supervisor as he did not exercise
 
independent judgment when he assigned tasks to
 
team members
 

act of designating an employee t
o a place (such as location, 
department, or wing), appointing an employee to a time (such 
as a shift or overtime period), or giving significant overall d
u-

Oakwood
, 348 NLRB at 689.  
The assignment of an employee to a cer
tain department, or to a 


i-
od, Rubio completed, distributed, and collected assignment and 
tasks sheets.  Furthermore, Rubio was t
he highest
-
ranking 
i
n-
ternal 
m
aintenance supervisor during the graveyard shift, thus, 
he responded to calls from other departments reporting bioha
z-
ard spills, broken glass, etc.
,
 
by calling the team member a
s-
signed to (or nearest to) the affected area to ad
dress the spill.  
However, it is questionable whether he exercised the requisite 
independent judgment in assigning such tasks.
 
Rubio assigned team members to a specific work area, which 

See
,
 
e.g., 
Oakwood

n-
ment of nurses to specific geographic locations within the 

r-
poses of the Act).  However, Rubio did so by distributing a
s-
signment sheets that w

d-

e-
partment manager.  (Tr. 77, 80, 156

158; GC Exhs. 9(a), 
10(a).)
 



according to a plan.  See 
Oakwood
, 348 NLRB at 693 (jud
g-
ment is not independent if it is dictated or controlled by detailed 
instructions).  Furthermore, when Rubio assigned keys and 
radios to team members, or responded to the occas
ional spill by 
radioing the team member at or near the affected area to clean 

n-
volved other than routine aspects of internal maintenance, such 
as promptly cleaning the spill or directing someone t
o do it.  
See
,
 
e.g.,
 
 
Loyalhanna Health Care Associates
, 332 NLRB 933, 

c-
tion of aides involves other than routine aspects of patient care, 

 
with 
tasks of daily living, and ensuring that care plans are fo
l-

Shaw Inc
., 350 NLRB 354, 356 (2007) 

o
tating essentially unskilled and routine duties among avai
l-
able crewmembers . . . does not involve the use of independent 
judgment.
 

Oakwood

one obvious and self
-
evident choice, . . . or if the assignment is 
made solely on the basis of equalizing workloads, then the a
s-
signment is routine or clerical in nature and does not implicate 
independe

n-
sel has failed to meet its burden of proving that Rubio acted 
with the requisite independent judgment in exercise of his s
u-
pervisor duties.
 
(b)  Rubio was not a supervisor under the indicia of reward
 

ection 2(11) requires only the possession of authority to 
carry out the operation of an enumerated supervisory function, 
not its actual exercise[;][thus], the evidence must suffice to 
show that such authority actually exists and that its exercise 
requires 

Barstow Commun
i-
ty Hospital
, 352 NLRB 1052, 1053 (2008) (citing 
Avante at 
Wilson
, 348 NLRB 1056, 1057 (2006)).
 
It is uncontested that Rubio rewarded team members with 
Star Cards.  (Tr. 125, 131

133.)  Rubio testified that 
he issued 
Star Cards to team members who had not been recognized by a 
supervisor, even though Respondent never gave Rubio the a
u-
thority to do so, and Rubio knew that he did not have such a
u-
thority. Id.  Merely because Rubio exercised the authority to 
issue
 
Star Cards, does not necessarily entail that he possessed 
it, especially when Respondent has shown that he did not.  
Moreover, I find that Rubio having issued only about ten or 
fewer unauthorized Star Cards in the entire year in the 10 
months he worked as
 
a relief supervisor is too isolated and 
insufficient to establish that he possessed the supervisory a
u-
thority to reward employees.  
See
 
Commercial Fleet Wash, 
Inc.

few isolated instances, in view of 
the record as a whole, to be 
sufficient to establish that they possess the supervisory author
i-

.
  
Lastly, Rubio 
testified that he only issued Star Cards to team members who 
were not recognized by supervisors; th
at is, Rubio rewarded 

instead of an actual evaluation and comparison of the team 

n-
strated that he did not use independent judgment to reward
 
team members.  Consequently, Rubio does not meet the statut
o-

 
(c)  Secondary indicia of supervisory status are insufficient to 
establish supervisory status
 
The Board has held that secondary indicia
 
of supervisory st
a-
tus are not dispositive without evidence of at least one statutory 
indicator of such status.  
Juniper Industries
, 311 NLRB 109, 
1010 (1993).  Assuming, 
arguendo
, that the issues of whether 


closer, there still is a lack of sufficient secondary indicia of 
supervisory status to establish such status.  First, even as a r
e-
lief supervisor, Rubio was required to sign in and out like other 
hourly employees.  Furthermore, Rubio never held 
supervisory 
huddles, disciplined employees, authorized overtime, inspected 

in addition to responding to calls.  Lastly, even though Rubio 
was the only on
-
site internal management supervisor durin
g the 
graveyard shift, the pit boss was in charge of the operations of 

would receive instructions from him and occasionally go to him 
with issues as they arose.  (Tr. 111, 130, 153

154.)  Cons
e-
quen
tly, these factors outweigh other secondary indicia, inclu
d-
ing the indicia that Rubio wore a different uniform when wor
k-
ing as a relief supervisor (though not a full
-


employ

 STATION CASINOS
,
 
INC
.
 
 
645
 
work).  See 
Victoria Partners

a-
tus of a supervisor under the Act is determined by an individ
u-

.
  
Consequen
t-
ly, the secondar
y indicia are insufficient to establish supervis
o-
ry status in the absence of one of the enumerated functions.  
E.g., 
In re Palagonia Bakery Co.
, 339 NLRB 515, 535 (2003).
 
2.  Rubio was not an agent within the meaning of the Act
 
An employer can be held liab
le for the acts of its agents even 
if the alleged agent is not a supervisor within the meaning of 
the Act.  E.g., 
Solvay Iron Works, Inc
., 341 NLRB 208, 210 
(2004).  Employers are responsible for the actions of their 
agents according to common law agency p
rinciples.  
In re D&F 
Indu
stries
, 

with the apparent authority of the employer with respect to the 
alleged unlawful conduct, the employer is responsible for the 

when employer 

believe that the [employer] has authorized the alleged agent to 

Q
uoting 
Cooper Indu
s-
tries

 
under all 
the circumstances, the employee would reasonably believe that 


agency relationship exists is on the party asserting its ex
is
t-

In re Cornell Forge Co.
, 339 NLRB.733, 733 (2003).  


 

i-
tion to the c

r-
mine whether the alleged agent had the apparent authority to 
make the act in question.  
Pessoa Construction Co.
, 356 NLRB 
1253, 1255
 
(2011) (quoting 
Jules V. Lane
, 262 NLRB 118, 119 
(1982)).  Here, the alleged
 
conduct occurred when Rubio was 
acting as a relief supervisor.  Rubio was the sole supervisor in 
the 
i
nternal 
m
anagement 
d
epartment, overseeing 
16
 
other team 
members.  He also wore a distinct uniform from the porters, 
even though he also performed half of his shift doing duties of 
porters alongside team members.  However, Rubio never held 
supervisory huddles with team members, attended supervisor 
an

work, authorized overtime, or disciplined or terminated team 
members when he was the relief supervisor, those 2 days per 
week. Compare 
D&F Industries, Inc
., 339 NLRB at 619 (e
m-
ployees represented them
selves as agents of management b
e-

r-
time and time off, enforced rules concerning restroom time, 

r-
mation and decisions pertaining to the pro
duction and work 
rules to employees on a daily basis).  Under these circumstan
c-
es, an employee could not reasonably perceive that Rubio was 
an agent of management, instead Rubio could have been pe
r-
ceived as a nonstatutory supervisor overseeing the routine 
and 
clerical aspects of the internal management supervisor position, 
two nights per week, when the other supervisors and managers 
were on their days off.
 

such as passing out work assignments, Rubio w
as not Respon
d-

a-
tion for his union activities.  See 
Pessoa Construction Co
., 356 
NLRB 
at 1255

1256
 
(finding that an employee was the e
m-

n-
law
ful conduct).  The Acting General Counsel failed to meet its 
burden in proving that Respondent either authorized Rubio to 
make such an interrogation and/or threat, or that Respondent 
created such a belief among its employees.  When Rubio alle
g-
edly told Cor

hand out flyers inside the Station Casinos, we will immediately 


was not linked to Respon
dent in any way or any of Respon
d-

e-
ments. Instead, Rubio could have simply been satisfying his 
own curiosity and/or reiterating rumors shared among other 
employees.  Secondly, aside from this isolated 
incident, Rubio 

give rise to a reasonable belief that he was the agent of ma
n-
agement in such unlawful conduct.
 
In conclusion, Rubio was not a supervisor within the mea
n-
ing of the Act.  Although 
he assigned tasks and rewarded team 
members, Acting General Counsel has failed to prove that R
u-
bio exercised independent judgment in doing so.  Furthermore, 

o-
gated and threatened Corpus with terminat
ion for participating 

lack of, inter alia, disciplinary power, inability to authorize 
overtime, and lead supervisory huddles, do not give rise to a 
reasonable belief that he had the apparent aut
hority to engage in 
such conduct.
 
Accordingly I recommend that these allegations of the co
m-
plaint be dismissed.
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  The 
Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  By threatening Adolfo Gaspar on October 7, 2010
,
 
with 
discharge if he continued to complain about his work cond
i-
tions and did not remain quiet, the Respondent  violated Sectio
n 
8(a)(1) of the Act by threatening an employee that he risked 
losing his job if he engaged in union and other protected co
n-
certed activities.
 

within the meaning of Section 2(6) and (7) of the Act.
 
5.
  
The above violation is an unfair labor practice within the 
meaning of the Act.
 
6.  The Respondent did not also violate the Act as further a
l-
leged in the complaint.
 
R
EMEDY
 
Having found that the Respondent has engaged in an unfair 
labor practice, I find th
at it must be ordered to cease and desist 
from engaging in such conduct in the future and to take certain 
affirmative action designed to effectuate the policies of the Act.  

 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
646
 
Act, I shall recomm
end that the Respondent post and abide by 
the attached notice to employees.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended.
17
 
ORDER
 
The Respondent, Station Casinos, Inc., Las Vegas, Nevada, 
its 
officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Threatening employees with discharge if they engage in 
union or other protected concerted activities.
 
(b) Unlawfully in any like or related manner interfering with, 
restraining,
 
or coercing employees in the exercise of their rights 
guaranteed to them by Section 7 of the National Labor Rel
a-
tions Act.
 
2.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act. 
 
(a) 
Within 14 days from the date of this
 
order, post at its f
a-
cilities in and around Las Vegas, Nevada, copies of the attached 

18
 
in both English and Spanish. Co
p-
                                        
                  
 
17
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the B
oard and all objections to them shall be deemed waived for 
all purposes.
 
18
 
If this Order is enforced by a judgment of a United States court of 

a-

ted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
ies of the notice, on forms provided by the Regional Director 
for Region 28, after being signed by the Respond

r-
ized representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places i
n-
cluding all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respondent to 
ens
ure that the notices are not altered, defaced, or covered by 
any other material.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or other 
elec
tronic means, if the Respondent customarily communicates 
with its employees by such means.
19
 
In the event that, during 
the pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these procee
d-
ings, the Resp
ondent shall duplicate and mail, at its own e
x-
pense, a copy of the notice to all current employees and former 
employees employed by the Respondent at any time since O
c-
tober 7, 2010.
 
(b) Within 21 days after service by the Region, file with the 
Regional Dir
ector a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not spe
cifically found.
 
                                        
                  
 
19
 
The notice posting language provided here (specifically regarding 
distributing notices electronically) is consistent with the Boa

decision in 
J. Picini Flooring
, 356 NLRB 
11
 
(2010).
 
 
